
	
		II
		112th CONGRESS
		2d Session
		S. 2878
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on diaper shells each
		  having a water-resistant outer layer of laminated knitted fabric of polyester
		  and a lining of mesh fabric wholly of polyester.
	
	
		1.Diaper shells each having a
			 water-resistant outer layer of laminated knitted fabric of polyester and a
			 lining of mesh fabric wholly of polyester
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Diaper shells each having a water-resistant outer layer of
						laminated knitted fabric of polyester and a lining of mesh fabric wholly of
						polyester, the foregoing designed to hold removable pads to absorb moisture,
						with elastic at the back and around the leg openings and with snaps to adjust
						the shell’s fit, whether or not with front panel of nylon loop material to
						receive fabric “wings” and hook-and-loop fasteners (provided for in subheading
						9619.00.41)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
